Title: From John Adams to Albert Gallatin, 4 May 1813
From: Adams, John
To: Gallatin, Albert,Bayard, James Asheton



Gentlemen
Quincy May 4th. 1813

I have a Grand Son the oldest Child of J Q Adams whom we are desirous of sending to Petersburg to his father according to his fathers repeated request to us. He is 12 years old and an ingenuous youth. We are anxious to know whether you Gentlemen will condescend to take him under your protection; and whether it will be possible to send him to you before your ship will sail. His father will pay his passage and all Expences, or if it is desired it will be remitted by my Son Thomas or by your humble Servant
John Adams